INTOXICATING LIQUORS The distribution of business cards by retail package store licensees falls within the purview of the prohibited advertising and is unlawful. Further, retail package store licensees may not distribute identification cards for use in rendering check cashing services and may not accept customer checks for amounts exceeding the amount of purchase, as such are prohibited services within the purview of Article XXVII, Section 4 of the Oklahoma Constitution and 37 O.S. 537 [37-537](b)(6) (1971).  The Attorney General has considered your request for an opinion wherein you ask the following questions: "1. May a retail package store licensee distribute business cards to customers or otherwise listing the name and/or location of the licensed establishment ? "2. May a retail package store licensee distribute identification cards to customers for the purpose of identifying the customer for check cashing purposes when: (a) The name, location or other reference calling attention to the licensed establishment is listed on the identification card; (b) Neither name, location nor any other reference calling attention to the licensed establishment is listed on the identification card.  "3. May a retail package store licensee perform check cashing services for customers for amounts in excess of the amount of purchase?" Article XXVII, Section 5 of the Oklahoma Constitution provides in pertinent part as follows: "It shall be unlawful for any person, firm or corporation to advertise the sale of alcoholic beverage within the State of Oklahoma, except one sign at the retail outlet bearing the words 'Retail Alcoholic Liquor Store.' " Further, 37 O.S. 516 [37-516] (1971) provides as follows: "It shall be unlawful for any person, firm or corporation to advertise any alcoholic beverages or the sale of same within the State of Oklahoma, except one sign at the retail outlet bearing the words 'Retail Alcoholic Liquor Store,' or any combination of such words or any of them and no letter in any such sign shall be more than four (4) inches in height or more than three (3) inches in width, and if more than one (1) line is used the lines shall not be more than one (1) inch apart." With reference to your first question, the distribution of business cards to customers by retail package store licensees would certainly fall within the purview of prohibited advertising. For an analysis of the concept of advertising as it relates to alcoholic beverages see 9 Okl. Op. A.G. (Attorney General Opinion No. 76-374, November 24, 1976). It would appear, therefore, that your first question must be answered in the negative.  With reference to your question 2(a), it is also clear that both the people and the Legislature intend that retail package stores not advertise through any vehicle for whatever purpose, except that one sign specifically allowed. Therefore, check cashing identification cards would also fall within the purview of prohibited advertising when the "name, location or other reference calling attention to the licensed establishment is listed on the identification card." Further, in addressing your questions 2(b) and 3, the Attorney General in 2 Okl. Op. A.G. 48 (Attorney General Opinion No. 69-109, February 12, 1969) determined the acceptance of checks or guaranteed checks by retail liquor stores to be proper under 37 O.S. 537 [37-537](c)(5), but did not specifically address the question of furnishing check cashing services at retail liquor establishments.  In Article XXVII, Section 4 of the Oklahoma Constitution the following language is found: ". . . No goods, wares or merchandise shall be sold and no services shall be rendered on the same premises on which alcoholic beverages are sold." (Emphasis added) In accord, 37 O.S. 537 [37-537](b)(6) provides as follows: "No person holding a license or permit under this Act shall: . . .  (6) Offer or furnish any price, premium, gift or similar inducement to a customer in connection with the sale of alcoholic beverage ;" It is clear that check cashing services are prohibited by the above provisions. The Legislature and the people intended that if checks are accepted by retail package store licensees, they must be for the amount of purchase only. Retail package store licensees may, of course, exercise whatever due diligence is necessary to insure those checks which are accepted are sufficient. However, the rendering of services on retail package store premises and advertising in any form is prohibited. It would appear, therefore, that your questions 2(b) and 3 must be answered in the negative.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: The distribution of business cards by retail package store licensees falls within the purview of the prohibited advertising and is unlawful. Further, retail package store licensees may not distribute identification cards for use in rendering check cashing services and may not accept customer checks for amounts exceeding the amount of purchase, as the same are prohibited services within the purview of Article XXVII, Section 4 of the Oklahoma Constitution and 37 O.S. 537 [37-537](b)(6) (1971).  (KENNETH L. DELASHAW, JR.) ** SEE: OPINION NO. 77-264 (1977) ** ** SEE: 639 P.2d 1239, SHADID V. ALCOHOLIC BEV. CONTROL BD, OPINION WITHDRAWN **